Exhibit 24 POWER OF ATTORNEY Each of the undersigned officers and/or directors of SB Financial Group, Inc., an Ohio corporation (the “Company”), hereby appoints as his or her true and lawful attorney-in-fact, Mark A. Klein or Anthony V. Cosentino, or either of them individually, in his or her name and on his or her behalf, and in any and all capacities stated below, to sign and to cause to be filed with the Securities and Exchange Commission the Company’s registration statement on Form S-3 (the “Registration Statement”) and any and all amendments, including post-effective amendments, to the Registration Statement, and any and all registration statements filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, in connection with or related to any offering contemplated by the Registration Statement and its amendments, if any, hereby granting unto such attorney-in-fact, full power and authority to do and perform in the name and on behalf of the undersigned, in any and all such capacities, every act and thing whatsoever necessary to be done in and about the premises as fully as the undersigned could or might do in person, hereby granting to such attorney-in-fact full power of substitution and revocation, and hereby ratifying all that any such attorney-in-fact or his substitute may do by virtue hereof. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original with respect to the person executing it. Executed as of this 21st day of August 2013. /s/ Mark A. Klein /s/ Anthony V. Cosentino Mark A. Klein Anthony V. Cosentino President and Chief Executive Officer (Principal Executive Officer) and director Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) /s/ Gary M. Cates /s/ Robert A. Fawcett, Jr. Gary M. Cates Robert A. Fawcett, Jr. Director Director /s/ Gaylyn J. Finn /s/ Richard L. Hardgrove Gaylyn J. Finn Richard L. Hardgrove Director Director /s/ Rita A. Kissner /s/ Thomas L. Sauer Rita A. Kissner Thomas L. Sauer Director Director /s/ Timothy J. Stolly Timothy J. Stolly Director
